DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendment filed November 20, 2020 has been considered. 
Claims 21-32 are pending 
Claims 1-20 have been cancelled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 and 35-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 25 are essential duplicates.  At claims 25, is claim 24 intended?  Correction is appreciated. 
Claims 23 and 26 are essential duplicates.  At claims 25, is claim 24 intended?  Correction is appreciated. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 8,017,625 [Arend et al., cited by Applicants)]. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to the claim of U.S. Patent No. 8,017,625. It appears that the instant claims are completely embraced by the claims of U.S. Patent No. 8,017,625.  Compare the claim set and radicals.   Claim 1 (in part) has been reproduced below:

    PNG
    media_image1.png
    385
    371
    media_image1.png
    Greyscale
.
Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,339,527 [Arend et al. (Reference A, cited by the Examiner)]. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to the claim of U.S. Patent No. 9,339,527. It appears that the instant claims are completely embraced by the claim of U.S. Patent No. 9,339,527.  Compare the claim set.   Claim 17 has been reproduced below:
17. A method of treating anemia in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a compound of formula:

    PNG
    media_image2.png
    207
    525
    media_image2.png
    Greyscale

or a pharmaceutically acceptable salt or ester thereof.

Claims 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,092,558 [Arend et al. (cited by the Applicants)]. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially similar to the claim of U.S. Patent No. 10,092,558.  At page 33, lines 14-35. See the following paragraph which is reproduced below:

    PNG
    media_image3.png
    694
    674
    media_image3.png
    Greyscale

It appears that the instant claims are completely embraced by the claims of U.S. Patent No. 10,092,558.  Compare the claim set and radicals.   Claim 1 (in part) has been reproduced below:

    PNG
    media_image4.png
    624
    710
    media_image4.png
    Greyscale
.
The Information Disclosure Statements filed March 13, 2020 and November 20, 2020 have been considered.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682/
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                       /Zinna Northington Davis/
 
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
02/22/2021